Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)Yeso No x Commission File Number 0-26573 PHYSICAL PROPERTY HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 98-0203281 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23/F AIA Tower No. 183 Electric Road, North Point Hong Kong (Address of principal executive offices) (011) (852) 2917-0000 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNo x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: May 14, 2010, 28,329,353 shares. PHYSICAL PROPERTY HOLDINGS INC. Form 10-Q for the period ended March 31, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Unaudited Condensed Consolidated Statements of Operations for the three-month periods ended March 31, 2009 and 2010 3 Condensed Consolidated Balance Sheets as ofDecember 31, 2009 and March 31, 2010 (Unaudited) 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2009 and 2010 5 Notes to Condensed Consolidated Financial Statements 6– 8 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4 - CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 12 ITEM 6 - EXHIBITS 12 SIGNATURES 13 2 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, HK$’000 HK$’000 US$’000 Operating Revenues Rental income 24 Total operating revenues 24 Operating Expenses Rent and related expenses (23 ) (23 ) (3 ) Depreciation (76 ) (86 ) (11 ) Other selling and administrative expenses (93 ) (162 ) (21 ) Total operating expenses (192 ) (271 ) (35 ) Loss from operations (78 ) (87 ) (11 ) Non-operating expenses Interest expenses (57 ) (54 ) (7 ) Total non-operating expenses (57 ) (54 ) (7 ) Loss before income taxes (135 ) (141 ) (18 ) Provision for income taxes Net loss and total comprehensive loss (135 ) (141 ) (18 ) Loss per share of common stock (in cents) (0.48 ) (0.50 ) (0.06 ) Weighted average number of shares of common stock outstanding Translation of amounts from Hong Kong Dollars ("HK$") into United States Dollars ("US$") for the convenience of the reader has been made at the exchange rate of US$1.00 HK$7.8. No representation is made that the Hong Kong Dollar amounts could have been, or could be, converted into United States Dollars, at that rate on March 31, 2010 or at any other certain rate. The financial statements should be read in conjunction with the accompanying notes. 3 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of Note December 31, 2009 (Audited) March 31, 2010 (Unaudited) HK$’000 HK$’000 US$’000 ASSETS Current assets Cash and bank balances 22 7 1 Trade receivables 13 2 Management fees and utility deposits 23 24 3 Total current assets 45 44 6 Bank deposits, collateralized 82 82 11 PrProperty, plant and equipment, net of accumulated depreciation of HK$1,981 as of March 31, 2010 (December 31, 2009: HK$1,895) Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Long-term bank loans - current portion 3 69 Other payables 32 Due to a stockholder 5 22 Total current liabilities Long-term bank loans - non-current portion 3 Commitments and contingencies 6 Stockholders' equity onCommon stock, par value US$0.001 each, 100 millionshares of stock authorized; 28,329,353 shares of stock issued and outstanding 28 Additional paid-in capital Accumulated losses (73,682 ) (73,823 ) (9,464 ) Total stockholders' equity 6 1 Total liabilities and stockholders' equity Translation of amounts from Hong Kong Dollars ("HK$") into United States Dollars ("US$") for the convenience of the reader has been made at the exchange rate of US$1.00 HK$7.8. No representation is made that the Hong Kong Dollar amounts could have been, or could be, converted into United States Dollars, at that rate on March 31, 2010 or at any other certain rate. The financial statements should be read in conjunction with the accompanying notes. 4 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, Note HK$’000 HK$’000 US$’000 Cash flows from operating activities Net loss (135 ) (141 ) (18 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 76 86 11 Changes in working capital: Trade receivables (13 ) (2 ) Management fees and utility deposits 89 (1 ) Other payables 15 18 2 Net cash provided by (used in) operating activities 45 (51 ) (7 ) Cash flows from investing activities Acquisition of property, plant and equipment (300 ) Net cash used in investing activities (300 ) Cash flows from financing activities Repayment of long-term bank loans (131 ) (133 ) (17 ) Net (repayment to) advance from a stockholder 5 (7 ) 22 Net cash (used in) provided by financing activities (138 ) 36 5 Net decrease in cash and cash equivalents (393 ) (15 ) (2 ) Cash and cash equivalents at beginning of period 22 3 Cash and cash equivalents at end of period 7 1 Translation of amounts from Hong Kong Dollars ("HK$") into United States Dollars ("US$") for the convenience of the reader has been made at the exchange rate of US$1.00 HK$7.8. No representation is made that the Hong Kong Dollar amounts could have been, or could be, converted into United States Dollars, at that rate on March 31, 2010 or at any other certain rate. The financial statements should be read in conjunction with the accompanying notes. 5 Table of Contents PROPERTY HOLDINGS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Physical Property Holdings Inc. and the subsidiaries that it controls. The Company, through its subsidiaries, engaged in the real estate business by holding five residential apartments in Hong Kong. Unless otherwise specified in the text, references to the Company include the Company and its subsidiaries. These financial statements should be read in conjunction with the consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date but the unaudited condensed consolidated financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three-month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The Company had negative working capital of HK$918,000 as of March 31, 2010 and incurred losses of HK$141,000 and HK$135,000 for the three months ended March 31, 2010 and 2009 respectively. These conditions raised substantial doubt about the Company’s ability to continue as a going concern. Continuation of the Company as a going concern is dependent upon attaining profitable operations in the future, exercising tight cost and cash flow controls measures, and obtaining additional banking facilities and adequate finance as and when required.The Principal Stockholder has confirmed his intention to make available adequate funds to the Company as and when required to maintain the Company as a going concern The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company has evaluated subsequent events through the date this quarterly report is filed. 2. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS As of the date of this quarterly report is filed, there is no recently issued accounting pronouncements which adoption would have a material impact on the Company’s financial statements. 6 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3. LONG-TERM BANK LOANS During the three-month periods ended March 31, 2010 and 2009, the Company repaid HK$133,000 and HK$131,000 of its existing bank loans, respectively. The outstanding loan balances as of March 31, 2010 and December 31, 2009 are analyzed as follows: End of maturity Interest rate Principal HK$’000 HK$’000 US$’000 2.1% per annum Payable during the following periods Principal HK$’000 HK$’000 US$’000 2010-2011 69 2011-2026 The collateral of the long-term bank loans includes: (i) leasehold properties in Hong Kong with a net book value of HK$10,572,000 and HK$10,643,000 as of March 31, 2010 and December 31, 2009 respectively; (ii) fixed deposits of HK$82,000 as of March 31 2010 and December 31, 2009; and (iii) joint and several guarantee provided by the Principal Stockholder and his spouse. 4. SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION THREE MONTHS ENDED MARCH 31 HK$’000 HK$’000 US$’000 Cash paid for: Interest expenses 57 54 7 7 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5.RELATED PARTY TRANSACTIONS During the three months ended March 31, 2010 and 2009, the Company had net advances from (repayment to) the Principal Stockholder of HK$169,000 and (HK$7,000) respectively. The movements of the amount due to the Principal Stockholder are analyzed as follows: Three months ended March 31 HK$’000 HK$’000 US$’000 Balance at beginning of period 7 Advance from the Principal Stockholder 14 Repayment to the Principal Stockholder (1,115 ) (19 ) (2 ) Expenses paid by the Principal Stockholder on behalf of the Company 16 81 10 Net (repayment to) advances from the Principal Stockholder (7 ) 22 Balance at end of period 22 In addition, during the three months ended March 31, 2010, a related company which is controlled by the Principal Stockholder of the Company provided office space and general support for the Company’s activities with an aggregate charge of HK$81,000. No such charge was demanded during the three months ended March 31, 2009. 6. COMMITMENTS AND CONTINGENCIES The Company leases out its properties under operating leases with average lease term of 2 years. The future aggregate minimum rental receivables under non-cancellable operating leases are as follows: As of December 31, 2009 March 31, HK$’000 HK$’000 US$’000 Within one year 73 In the second year 94 12 85 Other than the above, as of March 31, 2010 and December 31, 2009, the Company had no material outstanding commitment and contingency. 8 Table of Contents ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS PRELIMINARY NOTE REGARDING FORWARD-LOOKING STATEMENTS THIS REPORT CONTAINS CERTAIN FORWARD-LOOKING STATEMENTS ABOUT OUR OPERATIONS. PROSPECTIVE SHAREHOLDERS SHOULD UNDERSTAND THAT SEVERAL FACTORS GOVERN WHETHER ANY FORWARD-LOOKING STATEMENT CONTAINED HEREIN WILL BE OR CAN BE ACHIEVED. ANY ONE OF THOSE FACTORS COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE PROJECTED HEREIN. THESE FORWARD-LOOKING STATEMENTS INCLUDE PLANS AND OBJECTIVES OF MANAGEMENT FOR FUTURE OPERATIONS, INCLUDING PLANS AND OBJECTIVES RELATING TO THE PRODUCTS AND THE FUTURE ECONOMIC PERFORMANCE OF THE COMPANY. ASSUMPTIONS RELATING TO THE FOREGOING INVOLVE JUDGMENTS WITH RESPECT TO, AMONG OTHER THINGS, FUTURE ECONOMIC, COMPETITIVE AND MARKET CONDITIONS, FUTURE BUSINESS DECISIONS, AND THE TIME AND MONEY REQUIRED TO SUCCESSFULLY COMPLETE DEVELOPMENT PROJECTS, ALL OF WHICH ARE DIFFICULT OR IMPOSSIBLE TO PREDICT ACCURATELY AND MANY OF WHICH ARE BEYOND THE CONTROL OF THE COMPANY. ALTHOUGH THE COMPANY BELIEVES THAT THE ASSUMPTIONS UNDERLYING THE FORWARD-LOOKING STATEMENTS CONTAINED HEREIN ARE REASONABLE, ANY OF THOSE ASSUMPTIONS COULD PROVE INACCURATE AND, THEREFORE, THERE CAN BE NO ASSURANCE THAT THE RESULTS CONTEMPLATED IN ANY OF THE FORWARD-LOOKING STATEMENTS CONTAINED HEREIN WILL BE REALIZED. BASED ON ACTUAL EXPERIENCE AND BUSINESS DEVELOPMENT, THE COMPANY MAY ALTER ITS MARKETING, CAPITAL EXPENDITURE PLANS OR OTHER BUDGETS, WHICH MAY IN TURN AFFECT THE COMPANY'S RESULTS OF OPERATIONS. IN LIGHT OF THE SIGNIFICANT UNCERTAINTIES INHERENT IN THE FORWARD-LOOKING STATEMENTS INCLUDED THEREIN, THE INCLUSION OF ANY SUCH STATEMENT SHOULD NOT BE REGARDED AS A REPRESENTATION BY THE COMPANY OR ANY OTHER PERSON THAT THE OBJECTIVES OR PLANS OF THE COMPANY WILL BE ACHIEVED. Overview of Company's Business: The Company, through its wholly-owned subsidiary Good Partner Limited, owns five residential apartments located in Hong Kong. RESULTS OF OPERATIONS The following table sets forth selected income data as a percentage of total operating revenue for the periods indicated. Three Months Ended March 31, Operating Revenues 100.00 % 100.00 % Total operating expenses 168.42 % 147.28 % Operating loss (68.42 %) (47.28 %) Loss before income taxes (118.42 %) (76.63 %) Provision for income taxes Net loss (118.42 %) (76.63 %) 9 Table of Contents THREE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) COMPARED TO THREE MONTHS ENDED MARCH 31, 2009 (UNAUDITED) OPERATING REVENUES. Operating revenues for the first quarter of 2010 totaled HK$184,000 (US$24,000) compared to HK$114,000 for the corresponding period in 2009. This represented an increase of 61% mainly due to all properties being let out in the first quarter of 2010, while two properties were vacant during the same period in 2009. OPERATING EXPENSES. The Company's operating expenses totaled HK$271,000 (US$35,000), or 147% of operating revenues, for the first quarter of 2010, compared to HK$192,000, or 168% of operating revenues, for the first quarter of 2009. This represented an increase of HK$79,000 (US$10,000), or 41%, resulting from payment of HK$81,000 (US$10,000) for office rental and general support, while these expenses in 2009 were determined and agreed in the fourth quarter of 2009. TOTAL NON-OPERATING EXPENSES. Total non-operating expenses for the first quarter of 2010 totaled HK$54,000 (US$7,000) compared to HK$57,000 for the first quarter of 2009. This represented a decrease of 5% due to reduction in interest expenses attributable to the decrease in interest rate and average loan balances as a result of progress on repayment. PROVISION FOR INCOME TAXES. The Company did not make any tax provision for the first quarter in view of the losses incurred. NET LOSS AND TOTAL COMPREHENSIVE LOSS. The Company has recorded a net loss and total comprehensive loss of HK$141,000 (US$18,000) for the first quarter of 2010, compared to a net loss and total comprehensive loss of HK$135,000 for the first quarter of 2009. This represented an increase of 4% mainly due to certain expenses regarding office rental and general support that was not paid in the first quarter of 2009. LIQUIDITY AND CAPITAL RESOURCES The Company has financed its operations primarily through advances from the Principal Stockholder. Cash and cash equivalent balances as of March 31, 2010 and December 31, 2009 were HK$7,000 (US$1,000) and HK$22,000. Net cash (used in) provided by operating activities were HK$(51,000) ((US$7,000)) and HK$45,000 for the three-month periods ended March 31, 2010 and 2009, respectively. Net cash used in investing activities were HK$Nil (US$Nil) and HK$300,000 for the three-month periods ended March 31, 2010 and 2009, respectively, primarily as a result of capital expenditure on leasehold improvement. Net cash provided by (used in) financing activities, which mainly includes repayment of bank loans and amounts due to the Principal Stockholder, were HK$36,000 (US$5,000) and HK$(138,000)during the three-month periods ended March 31, 2010 and 2009, respectively. During the three-month period ended March 31, 2010, the Company has not entered into any transactions using derivative financial instruments or derivative commodity instruments nor held any marketable equity securities of publicly traded companies. Consistent with the general practice of lessors of residential apartments, the Company receives monthly rentals, which are due on the first day of each billing period and are non-refundable. This practice creates working capital that the Company generally utilizes for working capital purposes. The Company had a trade receivable balance of HK$13,000 (US$2,000) at March 31, 2010, which was fully settled in April, 2010. The Company obtains rental deposits from its tenants and has never experienced any significant problems with collection of accounts receivable. No provision for doubtful receivables is therefore made for the period under review. 10 Table of Contents During the three-month period ended March 31, 2010, the Company had no purchases of investments. Management believes that cash flow generated from the operations of the Company, the tight cost and cash flow control measures and the existing cash and bank balances on hand should be sufficient to satisfy the working capital requirement of the Company for at least the next 12 months as the Principal Stockholder has confirmed his intention to make available adequate funds to the Company as and when required to maintain the Company as a going concern. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with accounting principles generally accepted in the U.S., or GAAP, requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In recording transactions and balances resulting from business operations, the Company uses estimates based on the best information available for such items as depreciable lives. The Company revises the recorded estimates when better information is available, facts change or actual amounts can be determined. These revisions can affect operating results. The critical accounting policies and use of estimates are discussed in and should be read in conjunction with the annual consolidated financial statements and notes included in the latest 10-K, as filed with the SEC on March 31, 2010, which includes audited consolidated financial statements for the two fiscal years ended December 31, 2009. ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Since the operations of the Company are solely in Hong Kong, they are subject to similar considerations and risks typically associated with investments in the real estate market of the United States and Western European countries. These include risks associated with, among others, interest rate and liquidity risk. These are described further in the following: INTEREST RATE RISK The Company’s exposure to the risk of changes in market interest rates relates primarily to its long term debt obligations with a floating interest rate.The Company monitors the movement of interest rates on an ongoing basis and evaluates the exposure and the costs of available hedging for its debt obligations. LIQUIDITY RISK The Company’s financial statements have been prepared on a going concern basis. For the three months ended March 31, 2010, the Company reported a negative working capital of HK$918,000 as of March 31, 2010, a net loss of US$141,000 and net cash used in operations of HK$51,000, respectively. The Company has relied on the private financing from the Principal Stockholders of the Company, who has confirmed his intention to make available adequate funds to the Company as and when required to maintain the Company as a going concern. However, there can be no assurance that the financing from him will be continued. The accompanying financial statements do not include or reflect any adjustments that might result from the outcome of these uncertainties. 11 Table of Contents ITEM 4 - CONTROLS AND PROCEDURES The Chief Executive Officer and Chief Financial Officer (the principal executive officer and principal financial officer, respectively) of the Company have concluded, based on their evaluation as of March 31, 2010, that the design and operation of the Company's "disclosure controls and procedures" (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended ("Exchange Act")) are effective to ensure that information required to be disclosed in the reports filed or submitted by the Company under the Exchange Act is accumulated, recorded, processed, summarized and reported to the management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding whether or not disclosure is required. During the quarter ended March 31, 2010, there were no changes in the Company’s internal controls over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS There are no pending material legal proceedings to which the Company or any of its properties is subject, nor to the knowledge of the Company, are any such legal proceedings threatened, except as described below. On or about October 22, 2007, the Securities and Exchange Commission (the “SEC”) sent a “voluntary request letter” for certain information about a company known as Score One Inc, which had been the subject of a spam email campaign, and for information about various matters concerning individuals allegedly connected with this company. Subsequently, on or about January 11, 2008, the SEC sent a subpoena to the Company for additional information concerning Score One Inc. and about allegedly connected individuals. Management of the Company has retained counsel and responded to the subpoena on May 2008. The Company has not received any objections or requests for supplemental information since that time. ITEM 6 – EXHIBITS Certification of the Chief Executive Officer Pursuant to Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934 Certification of the Chief Financial Officer Pursuant to Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934 Certification of the Company's Chief Executive Officer Pursuant to 18 U.S.C. SS. 1350 Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Financial Officer Pursuant to 18 U.S.C. SS. 1350 Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 12 Table of Contents SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PHYSICAL PROPERTY HOLDINGS INC. (Registrant) May 14, 2010 /s/ Ngai Keung Luk Ngai Keung Luk Chairman and Chief Executive Officer (Principal Executive Officer) May 14, 2010 /s/ Darrie Lam Darrie Lam Chief Financial Officer (Principal Financial and Accounting Officer) 13
